DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
Claim 3 states “A surgical introducer inserting an implant”, examiner suggests amending the claim to read “A surgical introducer for inserting an implant”.  
Claim 13 states “An introducer”.  The examiner suggests amending the claim to read “A surgical introducer”
Appropriate correction is required Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, and 13 of U.S. Patent No. 10/874,507. 
The elements of the instant application are to be found in the co-pending patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the co-pending patent and instant application claim a surgical introducer for inserting an implant into a human ear, the introducer comprising: a handle; a slider movable relative to the handle between a first position and a second position; a retaining means being at least partially defined by the slider, and a releasable locking mechanism biased to lock the slider in said first or second position, wherein, when the slider is in said first position an implant is engaged by the retaining means and when the slider is moved towards said second position the implant is deployed.
As the structural limitations and orientations of the surgical introducer are the same, the language set forth in both the instant application and the co-pending application patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the co-pending claims patent.

	

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 The subject matter of claim 2 is unclear.  It is unclear from the applicant’s specification and drawings how the retaining means is further defined by the handle.  What is defined as the handle in the specification and the retaining means do not appear to interact.
Claim 3 is indefinite because it doesn’t refer back and further limit another claim. MPEP 608.01(i) states “One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application.”  The examiner has interpreted claim 3 to be dependent on claim 1 because claim 1 has introduced the subject matter which is further limited by claim 3.
Claim 12 appears to be written as a design claim, not a utility claim.  It is uncleared what is actually being claimed.  Although a design patent application may only include a single claim. The claim defining the design which applicant wishes to patent, in terms of the article in which it is embodied or applied.  In contrast, the 112(b) requirements for a utility patent contains two separate and distinct requirements: (A) that the claim(s) set forth the subject matter the inventor or a joint inventor regards as the invention, and (B) that the claim(s) particularly point out and distinctly claim the invention (see MPEP 2103.4.A).  Claim 12 does not particularly point out and distinctly claim the invention. 
Claims 4-11, and 13 are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al (US 2014/0228953 A1).

	Regarding claim 1, Kang discloses a surgical introducer for inserting an implant into a human ear (Figures 9a-d), the introducer comprising: 
a handle (Figure 9a, item 12); 
a slider movable relative to the handle between a first position and a second position (Figure 9a-d, item 14; paragraph 0117, lines 1-3; paragraph 0118, lines 4-9); 
a retaining means being at least partially defined by the slider (Figure 9b, items 13, 15, and 16; paragraph 0117, lines 1-6)
and a releasable locking mechanism (Figure 9d, releaseable locking mechanism annotated below) biased to lock the slider in said first or second position (paragraph 0117 discloses that the implant 6 is held in the first configuration, paragraph 0118 discloses that the implant 6 (i.e. scaffold) is released into its second pre-programmed configuration),
wherein, when the slider is in said first position an implant is engaged by the retaining means (as stated above, paragraph 0117 discloses the slider 14 in the first position engaging the implant 6 (Figure 9d)) and when the slider is moved towards said second position the implant is deployed (Figure 11d).  

    PNG
    media_image1.png
    474
    921
    media_image1.png
    Greyscale

	Regarding claim 2, Kang discloses wherein the retaining means is further defined by the handle (Figure 9b (annotated below)).  

    PNG
    media_image2.png
    243
    797
    media_image2.png
    Greyscale

	Regarding claim 3, Kang discloses wherein the handle comprises a body (Figure 9d, body annotated above) and slider support member (Figure 9d, slider support member annotated above).  
	Regarding claim 4, Kang discloses a surgical introducer for inserting an implant into a human ear according to claim 3, wherein the body of the handle comprises a channel to house the slider support member and receive the slider (Figure 9d, channel to house the slider support member and receive the slider is annotated above under claim 1).  
	Regarding claim 12, Kang discloses surgical introducer for inserting an implant into a human ear as described with reference to, and or as shown in, the drawings (as addressed in the 112(b) rejection above, this claim is vague and ambiguous, however Figures 9a-d of Kang discloses a surgical introducer as shown in the drawings).
	Regarding claim 13, Kang discloses an implant formed of shape-memory material (paragraph 0065) and having a first configuration when retained by the retaining means of the introducer (Figure 11a) and a second pre-programmed configuration when deployed into a patient's ear (Figure 11d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2014/0228953 A1) in view of Seiler (US 2009/0209804 A1).	
	
	Regarding claim 5, Kang discloses the invention substantially as claimed.
	Kang discloses a first position and second position, however, Kang does not specifically disclose wherein the channel comprises a locking formation having a first locking position and a second locking position according to the first position and second position of the slider respectively.
	Seiler teaches wherein the channel comprises a locking formation (see Seiler, Figure 11, items 1110 and 1120) having a first locking position (see Seiler, Figure 2a) and a second locking position (see Seiler, Figure 2B) according to the first position and second position of the slider respectively (see Seiler, Figure 11).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kang by providing wherein the channel comprises a locking formation having a first locking position and a second locking position according to the first position and second position of the slider respectively as taught by Seiler because the locking formation prevents the surgeon from inadvertently deploying a medical implant without making a deliberate physical action to overcome the spring strength, therefore, preventing an accidental deployment of the implant (see Seiler, paragraph 0040).
	Regarding claim 6, Kang discloses the invention substantially as claimed.	
	However, Kang does not disclose wherein the locking mechanism comprises a resilient spring engageable with the locking formation of the handle.  
	Seiler teaches a sliding mechanism for a surgical instrument (see Seiler, Figures 2a-b) wherein the locking mechanism (see Seiler, Figure 11, item 1100) comprises a resilient spring (see Seiler, Figure 11, item 930) engageable with the locking formation (Figure 11, items 1110 and 1120) of the handle.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kang by providing wherein the locking mechanism comprises a resilient spring engageable with the locking formation of the handle as taught by Seiler because a deliberate physical action is required to overcome the spring strength of the resilient spring.  This aids in preventing accidental deployment of the implant.
	Regarding claim 7, as set forth supra, the combination discloses wherein the locking mechanism and slider are a unitary component (Figure 11, the locking mechanism 1110 and the slider 220 are a unitary component).  
	Regarding claim 8, as set forth supra, the combination discloses wherein the resilient spring (Figure 11, item 930) comprises a first portion having a first width received by the channel (Figure 11, first width is the spring in the compressed strength) and a second portion having a second width (second portion is the spring in the uncompressed state), greater than the first width (the width of the uncompressed spring is greater than the compressed spring) engageable with the locking formation of the channel (spring 930 is engageable with locking formation 1110 and 1120).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2014/0228953 A1) in view of Kang et al (US 2010/0324675 A1).	

Regarding claim 9, Kang ‘953 discloses the invention substantially as claimed.
However, Kang ‘953 does not disclose wherein the slider further comprises a visual indicator to assist an operator in identifying when the introducer has been inserted a sufficient distance into the ear of a patient.
However, Kang ‘953 teaches wherein the slider further comprises a visual indicator (see Kang ‘675, Figure 14, item 16) to assist an operator in identifying when the introducer has been inserted a sufficient distance into the ear of a patient (see Kang, ‘675, paragraph 0108, lines 1-7; paragraph 0109)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kang ‘953 by providing wherein the slider further comprises a visual indicator to assist an operator in identifying when the introducer has been inserted a sufficient distance into the ear of a patient as taught by Kang ‘675 in order to properly position the implant upon insertion.
	Regarding claim 10, as set forth supra, the combination discloses wherein the visual indicator is an embossment (see Kang ‘675, Figure 14, item 16, the protrusion 16 of Figure 14 is an embossment, where the definition of embossment is “to raise the surface of into bosses” (Merriam-Webster)).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2014/0228953 A1) in view of Garnett et al (US 3,897,786).

	Regarding claim 11, Kang discloses the invention substantially as claimed.
	However, Kang does not disclose wherein the handle comprises two openings therethrough to each receive a finger of an operator.  
Garnett teaches a surgical introducer (see Garnett, Figure 3, item 13) wherein the handle (see Garnett, Figure 3, item 35) comprises two openings (see Garnett, Figure 13, item 41) therethrough to each receive a finger of an operator (the limitation “to each receive a finger of an operator” amounts to intended use and does not impose any structural limitations on the claimed handle.). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kang by providing provide two openings in the handle as taught by Garnett in order to make it easier for the operator to handle and manipulate the surgical introducer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774